TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2021



                                     NO. 03-19-00210-CR


                                    Jose Morales, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the “Statute for Offense”

is “PC 19.02(b), (c)” and that the “Findings on Deadly Weapon” are “YES, A FIREARM.” The

judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.